DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 10 March 2022. 
Claims 1-11 were cancelled 10 March 2022. 
Claims 12-31 are currently pending and have been examined. 

Claim Objections
Claims 1, 12, 21, and 31 are objected to because of the following informalities: “prioritised” is not the English spelling recognized by the USPTO.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not mention a convolutional neural network, support vector machine, or random forest.

In regards to claims 12 and 22 and therefore their dependent claims, as well as claims 18 and 28 the Examiner asserts that the specification, as originally filed, fails to adequately disclose “output that indicates a probability of a medical condition of a patient” (claims 12 and 22) and “update weights associated to the separated assembled training data over iterative training operations”.  Although the specification does mention calculating a score that relates to the probability (page 12 lines 22-32) and the updating of weights (page 8 lines 6-8 of specification) it does not explain how these calculations are performed. Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating a probability and calculating updated weights without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating probabilities and calculating updating weights can be performed.  That is to say, the applicant is attempting to claim the entire genus of probability calculations and weight calculations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 30 contains the trademark/trade name “Random Forest”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific algorithm not owned by the applicant and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 12-31 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 12 and 22 recite receive and process at least one input medical image and produce an output that indicates a probability of  amedical condition of a patient; receive and assemble training data that comprises: medical data of patients that have been identified as having at least one medical condition and medical data of patients that have been identified as not having the at least one medical condition; separate the assembled training data into data sets, such that a first data set contains only the medical data of patients that have the at least one medical condition and a second data set contains only the medical data of patients that do not have the condition; and parse at least one of the data sets into at least two subsets, whereby a first subset is distinguished over a second subset of the at least two subsets by at least one attribute; and associate different weights to the separated assembled training data such that the first subset is prioritized during training. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and a patient when conducting patient image evaluation (page 2 lines 1-20 of specification). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “training system”, “CAD device”, “input circuit”, “parsing circuit” and “data classifier circuit”, are recited at a high level of generality (e.g., that the parsing and associating of weights is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 3, Figure 4 and 
Page 15 “Referring now to FIG. 4, a block diagram example 400 of a Computer Aided10 Diagnosis, CAD, device training system 400 is illustrated, according to examples of the present invention. The CAD device training system 400 includes a CADx system 310 that comprises (or is operably coupled to, as shown) a number of input circuits configured to receive and assemble training data that comprises medical data of patients and attributes related to the patients' medical condition”
Page 7, “The CAD device includes an input circuit that is configured to receive and assemble training data that comprises: medical data of patients that have been identified as having at least one medical condition, and medical data of patients that have been identified as not having the at least one medical condition. A parsing circuit is coupled to the input circuit and configured to: separate the assembled training data into data sets, such that a first data set contains only the medical data of patients that have the at least one medical condition and a second data set contains only the medical data of patients that do not have the condition; and parse at least one of the data sets into at least two subsets, whereby a first subset is distinguished over a second subset of the at least 10 two subsets by at least one attribute. A data classifier circuit is coupled to the parsing circuit and configured to associate different weights to the separated assembled training data, such that the first subset is prioritised during training of the CAD device. In this manner, a parsing circuit and data classifier circuit are configured to train the CAD device to distinguish between input medical images based on clinical data and/or attributes of the 15 input medical images to better produce an output from the CAD device that indicates a probability of a medical condition of a patient”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 13-21 and 23-31 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claims 20 and 30 further claim a support vector machine and a CNN which are not recited in the specification. Claims 16 and 26 further recite a feature extraction circuit that is recited generically in the specification page 16. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman (US 2018/0338741 A1).

CLAIM 12-
Lyman teaches the limitations of:
A Computer Aided Diagnosis, CAD, training system for training a CAD device to receive and process at least one input medical image and produce an output that indicates a probability of a medical condition of a patient; (Lyman teaches that the computing system (i..e, device) receives and processes inputted medical image data to output annotation data that includes a confidence score with the probability that the abnormality (i.e., medical condition of a patient) exists (para [0104, 0112])
wherein the CAD device comprises: an input circuit configured to receive and assemble training data that comprises: medical data of patients that have been identified as having at least one medical condition, (Lyman teaches the use of multiple processing devices (i.e., circuits) that may be coupled together in the system to perform the functions of receiving (para [0354]) and that the training set includes a plurality of medical reports corresponding to the medical code that has been verified (i.e., medical code is the diagnosis code of the patient) (para [0177]), Figure 1)
and medical data of patients that have been identified as not having the at least one medical condition; (Lyman teaches that the system determines the accuracy of the diagnosis and if the diagnosis is inaccurate (i.e., does not have the condition that was marked) it is compiled in the medical data (para [0224]))
a parsing circuit coupled to the input circuit and configured to: separate the assembled training data into data sets, such that a first data set contains only the medical data of patients that have the at least one medical condition and a second data set contains only the medical data of patients that do not have the condition (Lyman teaches the use of multiple processing devices (i.e., circuits) that may be coupled together in the system to perform the functions of receiving and parsing (para [0354], Figure 1) and the training data sets are separated based on classifications of malignancies or normal scans (i.e., training set with classification of normal scans is the second data set and the training set with classification of malignancies is the first data set) (para [0256-0258]))
and parse at least one of the data sets into at least two subsets, whereby a first subset is distinguished over a second subset of the at least two subsets by at least one attribute; (Lyman teaches that the training sets use classifier data to determine if they are in the correct scan category using scan inference functions (i.e., subset of the training data) (para [0228, 0256]))
and a data classifier circuit coupled to the parsing circuit and configured to associate different weights to the separated assembled training data, (Lyman teaches the use of a medical scan annotator system (i.e., data classifier circuit) that is coupled to the other system of parsing the data (i.e., medical scan analysis system) (Figure 1) and that it conducts different weights to the training data (para [0191], [0206]))
such that the first subset is prioritised during training of the CAD device (Lyman teaches that lower scored data sets that do not meet a threshold are not prioritized as they do not contain abnormality patterns (para [0161]))

CLAIM 13-
Lyman teaches the limitations of claim 12. Regarding claim 13, Lyman further teaches
wherein the at least one attribute that distinguishes between the first subset and second subset is a clinical attribute and subsets that share the at least one attribute are prioritised during a training process as being easier to classify as data in relation to the at least one medical condition as patient medical data that can be discarded from further review by a clinician. (Lyman teaches that selected criteria from the data sets (i.e., attributes from subsets of scan data) may be used to filter out the data that shares an attribute and the user can remove filter criteria to classify the data quickly (i.e., easier) (para [0126, 0157]))

CLAIM 14-
Lyman teaches the limitations of claim 12. Regarding claim 14, Lyman further teaches

wherein the parsed at least two subsets of data comprise at least two from a group of: (i) Radiologically Positive data cases, RP, that identify a set of data cases that are considered to contain disease; (ii) Radiologically Negative data cases, RN, that identify a set of data cases that are considered to not contain disease; (Lyman teaches that the data is weighted based on whether a diagnosis is positive or negative indicative of an abnormality (para [0224]))

CLAIM 15-
Lyman teaches the limitations of claim 14. Regarding claim 15, Lyman further teaches:
wherein the parsed at least two subsets of data are determined as RP, RI or RN by comparing the separated assembled training data with data from one of the following databases: a Picture Archival and Communication System, PACS), Radiological Information System, RIS, and Electronic Medical Record, EMR (Lyman teaches that the performance score of the positive and negative diagnosis and whether it’s a true diagnosis is compared with accuracy data relating to the scan which is a patient scan retrieved from their EMR (para [0226, 0223, 0332]))

CLAIM 16-
Lyman teaches the limitations of claim 12. Regarding claim 16distan, Lyman further teaches:
wherein the classifier circuit includes a feature extraction circuit arranged to extract features of the separated assembled training data and use data analysis techniques to identify features of patient medical data that group together as being easier to classify in relation to the at least one medical condition that can be discarded from further review by a clinician  (Lyman teaches that selected criteria from the data sets (i.e., attributes from subsets of scan data) may be used to filter out the data that shares an attribute and the user can remove filter criteria to classify the data quickly (i.e., easier) (para [0126, 0157]) is a system (i.e., circuit) that includes a system (i.e., circuit) that extracts the features (Figure 1)

CLAIM 17-
Lyman teaches the limitations of claim 16. Regarding claim 17, Lyman further teaches
wherein the identified features of patient medical data that group together comprise features that are a distance greater than a feature space threshold from positive cases that require further review by a clinician. (The annotation consensus function 1040 further determine whether or not consensus is reached based on overall or categorized performance score data 530 and/or qualification data 540 of each user in the selected user set 1010. For example, each annotation data 1020 can be weighted based the performance scores and/or qualifications of the corresponding user. In the example where two users annotate a medical scan as "normal" and a third user annotates a medical scan as "contains abnormality", the medical scan annotator system 106 may determine that the consensus is "contains abnormality" based on the third user having a much higher performance score and/or being more highly qualified than the first two users. The final consensus annotation 1030 can be generated based on the annotation received from a user with the highest ranking in the category corresponding to the medical scan. The final consensus annotation 1030 can be generated based on calculating a weighted average annotation by computing a weighted consensus feature vector, where feature vectors of higher ranked users receive a higher weight (para [0191]))

CLAIM 18-
Lyman teaches the limitations of claim 12. Regarding claim 18, Lyman further teaches

wherein the data classifier circuit is configured to update weights associated to the separated assembled training data over iterative training operations (Lyman teaches the use of a medical scan annotator system (i.e., data classifier circuit) that updates the weights (Figure 1, para [0191]) that is further used to train the medical scan data at periods of time (i.e., iteratively) (para [0231, 255]))

CLAIM 19-
Lyman teaches the limitations of claim 12. Regarding claim 19, Lyman further teaches
wherein the medical data comprises at least one from a group of: medical images (Figure 10P is a medical scan)

CLAIM 20-
Lyman teaches the limitations of claim 12. Regarding claim 20, Lyman further teaches
wherein the classifier circuit is configured as one from a group of: … Support vector machine (support vector machine model (para [0270]), a Convolutional Neural Network (Figure 19 uses a CNN)

CLAIM 21-
Lyman teaches the limitations of claim 12. Regarding claim 21, Lyman further teaches
wherein the classifier circuit is configured to associate a second weight to the data subsets or at least one attribute of the separated assembled training data, such that the second subset is not prioritised during training  (Lyman teaches that selected criteria from the data sets (i.e., attributes from subsets of scan data) may be used to filter out the data that shares an attribute and the user can remove filter criteria (i.e., not prioritized as the filter criteria has been removed) (para [0126, 0157]), Figure 1)

CLAIMS 22-31-
Claims 22-31 are significantly similar to claims 12-21 and are rejected upon the same art as claims 12-21 respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Odry (US 7949162 B2) and Lyman (US 20180341753 A1) further discuss the use of medical scan imaging to diagnose patients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626